Citation Nr: 1518570	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with painful and limited motion.

2.  Whether the reduction in compensation from 20 percent to zero percent for the Veteran's service-connected left knee injury with subluxation was proper.

3.  Whether the reduction in compensation from 60 percent to 30 percent for the Veteran's service-connected right pyelocaliectasis, post-operative renal stones and urethra obstruction with right hydronephrosis and diminished renal function was proper.

4.  Whether the reduction in compensation from 20 percent to 10 percent for the Veteran's service-connected T12 vertebral fracture with degenerative disc disease of the lumbosacral spine from was proper.




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from October 1979 to April 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of May and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

On March 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

By correspondence dated March 3, 2015, the Veteran provided formal notice that he wished to withdraw his appeal of his rating for the left knee disability, and the reduction in the evaluations of the left knee injury, the right pyelocaliectasis condition, and the lumbosacral spine condition.  Thus, the Veteran has withdrawn the appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with painful and limited motion is dismissed.

The appeal of the reduction in compensation from 20 percent to zero percent for the Veteran's service-connected left knee injury with subluxation is dismissed.

The appeal of the reduction in compensation from 60 percent to 30 percent for the Veteran's service-connected right pyelocaliectasis, post-operative renal stones and urethra obstruction with right hydronephrosis and diminished renal function is dismissed.

The appeal of the reduction in compensation from 20 percent to 10 percent for the Veteran's service-connected T12 vertebral fracture with degenerative disc disease of the lumbosacral spine from is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


